
	
		I
		111th CONGRESS
		1st Session
		H. R. 3469
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Ms. Castor of Florida
			 (for herself, Mr. Berman,
			 Mr. Bishop of New York,
			 Mr. Boccieri,
			 Ms. Bordallo,
			 Mr. Boren,
			 Mr. Boucher,
			 Mr. Brady of Pennsylvania,
			 Ms. Corrine Brown of Florida,
			 Mr. Buchanan,
			 Mr. Burgess,
			 Mr. Butterfield,
			 Mr. Cardoza,
			 Mr. Carnahan,
			 Mr. Carney,
			 Mr. Childers,
			 Mr. Cleaver,
			 Mr. Connolly of Virginia,
			 Mr. Costello,
			 Mrs. Davis of California,
			 Mr. Delahunt,
			 Ms. DeLauro,
			 Mr. Donnelly of Indiana,
			 Ms. Edwards of Maryland,
			 Mr. Ellison,
			 Mr. Etheridge,
			 Mr. Faleomavaega,
			 Mr. Farr, Ms. Fudge, Ms.
			 Giffords, Mr. Gonzalez,
			 Mr. Gordon of Tennessee,
			 Mr. Grayson,
			 Mr. Gene Green of Texas,
			 Mr. Grijalva,
			 Mr. Gutierrez,
			 Mr. Hare, Mr. Hill, Mr.
			 Hinchey, Mr. Hinojosa,
			 Mr. Holt, Mr. Israel, Mr.
			 Jackson of Illinois, Mr. Johnson of
			 Georgia, Mr. Kagen,
			 Ms. Kaptur,
			 Mr. Kennedy,
			 Ms. Kilpatrick of Michigan,
			 Mr. Kissell,
			 Mr. Klein of Florida,
			 Mr. Langevin,
			 Ms. Lee of California,
			 Mrs. Lowey,
			 Mr. Lynch,
			 Mrs. Maloney,
			 Mr. Markey of Massachusetts,
			 Mr. Massa,
			 Ms. Matsui,
			 Mr. McGovern,
			 Mr. McHugh,
			 Mr. McIntyre,
			 Mr. Meek of Florida,
			 Mr. Meeks of New York,
			 Mr. Michaud,
			 Ms. Moore of Wisconsin,
			 Mrs. Napolitano,
			 Mr. Nye, Mr. Olver, Mr.
			 Ortiz, Mr. Payne,
			 Mr. Rahall,
			 Mr. Rodriguez,
			 Mr. Ross, Mr. Rothman of New Jersey,
			 Ms. Roybal-Allard,
			 Mr. Ruppersberger,
			 Mr. Rush, Mr. Sarbanes, Mr.
			 Schiff, Mr. Scott of
			 Virginia, Mr. Sires,
			 Mr. Snyder,
			 Mr. Space,
			 Ms. Sutton,
			 Mr. Taylor,
			 Mr. Thompson of California,
			 Mr. Thompson of Mississippi,
			 Mr. Walz, Ms. Wasserman Schultz,
			 Ms. Watson,
			 Mr. Wexler,
			 Mr. Wilson of Ohio,
			 Mr. Wu, and
			 Mr. Young of Florida) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend title II of the Social Security Act to provide
		  that disability determinations under such title on the basis of hearings by the
		  Commissioner of Social Security are made on a timely basis and to require the
		  Commissioner to establish a program for monitoring each year the number of
		  disability determinations which are in reconsideration.
	
	
		1.Short titleThis Act may be cited as the
			 Timely Due Process for People with
			 Disabilities Act of 2009.
		2.Establishment of
			 time frames to ensure timely disability determinations
			(a)In
			 generalSection 221(d) of
			 such Act (42 U.S.C. 421(d)) is amended—
				(1)by inserting
			 (1) after (d); and
				(2)by adding at the
			 end the following new paragraph:
					
						(2)The Commissioner of Social Security shall
				ensure that—
							(A)the scheduling of the date for the
				hearing described in paragraph (1) occurs before the end of the period of 5
				business days after the date of the request for the hearing;
							(B)the date scheduled for the hearing is
				during the period of 15 business days after the period of 60 business days
				after the date of the request; and
							(C)any disability determination on the
				basis of the hearing is issued before the end of the period of 15 business days
				after the date on which the hearing is
				concluded.
							.
				(b)Effective
			 date
				(1)In
			 generalThe amendments made by this section shall apply with
			 respect to hearings under section 221(d) of the Social Security Act commenced
			 on or after the date of the enactment of this Act.
				(2)Hearings
			 requested prior to date of enactmentIn the case of any hearing described in
			 paragraph (1) which was requested prior to the date of the enactment of this
			 Act—
					(A)the requirements
			 of subparagraph (A) of section 221(d)(2) of such Act (as added by subsection
			 (a)) shall apply as if the date of the request for the hearing is the date of
			 the enactment of this Act; and
					(B)the requirements
			 of subparagraph (B) of such section 221(d)(2) shall be treated as met if the
			 date scheduled for the hearing is during the period of 15 business days
			 following the later of the last day of the period of 60 business days referred
			 to in such subparagraph or the date of the enactment of this Act.
					3.Monitoring of
			 disability determinations in reconsiderationSection 221 of the Social Security Act (42
			 U.S.C. 421) is amended by adding at the end the following new
			 subsection:
			
				(n)The Commissioner of Social Security shall
				establish and maintain a program under which—
					(1)there is
				established a target number for disability determinations under this section
				which are in reconsideration at the end of each year, and
					(2)progress toward
				attaining that target is regularly monitored and assessed during the
				year.
					.
		
